Case

PA

BA

8:18-cV-02886-WF.]-AAS Document 11 Filed 01/09/19 Page 1 of 1 Page|D 60

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION
JL A. JONES,
Plaintiff, '
Case No. 8:18-cv-2886-WFJ-AAS

COCK I-IOME

FUI NITURE,

Def`endant.

 

ORDER

This matter comes to the Court on Defendant, W.S. Badcock Corporation’s Motion to

Stay the Case and Compel Arbitrétion (Dkt. 8) and on the parties’ Stipulation to Stay of Case and

Arb tration filed on January.$, 2019. This case is STAYED pending the completion of the

arbi ;ration process. The Clerk is directed to ADMINISTRATIVELY CLOSE the f`lle.

DONE AND oRDEREn ar Tampa, Florida on January BW` , 2019.

 

 

WILI§@¢I’F. JI'JN€/ .
UNITED STATES DISTRICT JUDGE
COPIES FURNISHED TO:
All counsel of record

 

 

